DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 6-9, 11-13, 15, 17, & 19-20 are currently pending on the application, of which claims 1, 3-4, 11,15, 17, & 19 are currently amended and claims 5, 10, 14, 16, & 18 are cancelled.
In view of the amendments the previous objections to the claims and drawings are withdrawn as well as all rejections under 35 U.S.C. 112(b) except for claim 9. Further in view of the amendments, the previous 35 U.S.C. 102(a)(1) rejection in view of Sinzig is withdrawn. However, the previous rejection in view of Carhuff is maintained. 
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not fully  persuasive. Specifically, with respect to the arguments towards the Carhuff reference, applicant contends that the nozzle is the element which moves and not the cleaning structure. Examiner respectfully disagrees. Although the drawings do show as such, the embodiment being recited to was the embodiment in which the cleaning structure moves (specifically stated in Carhuff [0046]). A snippet of [0046] is provided here for ease of reference: “body 8 could be fixed and collector member 20 mobile, or body 8 and collector member 20 could both be mobile.” The figures were only cited to in an effort to clarify the specific elements being recited to and not meant to indicate that the embodiment being recited to was that embodiment in which the cleaning structure was stationary. As such the rejection to the claims 14 & 15 in view of Carhuff still stands for amended claim 1, in which the respective portions of said claims have been combined into claim 1.
As to applicant’s argument regarding claim 9, although the claim is dependent on dependent claims 4 & 8, examiner cannot find any mention of “a nozzle receptacle” in either claim. There appears to be only 3 claims which recite “nozzle receptacle”, those 3 being claims 6-7 & 9. Accordingly, the rejection of claim 9 under 35 U.S.C. 112(b) is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cleaning structure” in claim 1, “fluid guidance structure” in claim 4, “flow shaping structure” in claim 7, “sealing module” in claim 11, and “driving unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 recites the limitation "the nozzle receptacle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 4, 6-9, 11-12, & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carhuff (US20030201337A1).
As to claim 1, Carhuff discloses an apparatus that is a fluid dispensing device (abstract) which is capable of dispensing of a beverage (Fig.2) having at least one beverage outlet nozzle (Fig.2 ref 18) and a cleaning structure (Fig.3) for cleaning an exterior of the nozzle. The cleaning structure is moveably arranged relative to the outlet nozzle [0046] between an idle position where the outlet can dispense to a container (see Fig.2) and an operating position (see Fig.3) where the cleaning of the nozzle is performed; the apparatus has a housing (Fig.2 ref 20) having at least one side wall (see Fig.1 ref 20b prior to ref 12 with flat side edges defining a wall); and the cleaning structure is moveable from an idle position substantially within the housing (see Fig.2) to an operating position via a sidewall opening (see Fig.1 portion where nozzle exists from housing defining an opening in the sidewall).
As to claims 2-3, Carhuff disclose the apparatus of claim 1, wherein the cleaning structure receives a cleaning fluid discharged from the beverage outlet (see Fig.3).
As to claims 4 & 6-7, Carhuff disclose the apparatus of claim 1, wherein the cleaning structure has a guidance structure to guide fluid along exterior of nozzle (see Fig.3 bold arrow that is guided to exterior of nozzle via the interior guiding structure). The guidance structure has a receptacle for the nozzle (see Fig.3 defined as interior of the cleaning structure and guidance structure). The guidance structure has a flow shaping structure at the bottom of the receptacle (see Fig.3 ref 30 which shapes the flow outwardly).
As to claims 8-9, Carhuff teaches the apparatus of claim 4, wherein the guide guidance structure has at least one fluid collecting inlet that receives fluid after passage along the exterior of the nozzle (either of Fig.3 ref 30 or flooded rinse chamber, see ref 26, both of which receive fluid after it passes an exterior of the nozzle) and is adjacent to a nozzle receptacle (see Fig.3 portion within the body which is taken up by the nozzle).
As to claims 11-12, Carhuff disclose the apparatus of claim 4, further comprising a sealing module (Fig.3 refs 32 & 34) arranged to provide a substantially fluid tight seal [0031 & 0033] between the housing of the apparatus and an exterior surface of the nozzle and fluid guidance structure (see refs 32 & 34 located between housing, nozzle, and guidance structure). The seal module forming at least boundaries of the fluid guidance structure. The seal increases a sealing force when the pressure in the chamber increases [0033] due to fluid filling and passing through.
As to claim 13, Carhuff discloses the apparatus of claim 1, wherein the cleaning structure is spaced-apart from an exterior of the beverage outlet nozzle during nozzle cleaning (see Fig.3 there is at least some space for fluid to flow between the nozzle and cleaning structure, thus they are spaced apart).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carhuff (US20030201337A1) in view of evidentiary references NPL1 and Launder (US2535016A).
As to claim 20, Carhuff teaches the apparatus of claim 12, wherein the sealing module is an O-ring [0031] that is under the effect of pressure in the cleaning chamber (i.e. pressure of the fluid flow within the cleaning chamber) [0034]. It is well-known that O-rings experience expansion under the pressure (see NPL1, see also evidentiary reference Launder Col.4 lines 15-22.). Thus, it is understood that the O-rings expand under fluid pressure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 13, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinzig (CH707837A1) in view of Aneson (US20180111168A1).
As to claims 1 & 15, Sinzig teaches a beverage dispensing apparatus (Fig.1) having at least 1 beverage outlet nozzle (Fig.2 refs 23 & 38 including refs 24/25, see also [0038]) for discharging the beverage into a beverage container [0039], wherein the apparatus comprises a cleaning structure (Figs.5-7 ref 43) for cleaning an exterior surface of the beverage outlet nozzle (see Figs.5-7, also [0045]). The cleaning structure is moveable arranged relative to the beverage outlet between an idle position allowing dispensing into a container and an operating condition for cleaning the nozzle (see Figs.5-7). The apparatus includes a housing (Fig.1 ref 11), but does not disclose an opening in a sidewall of said housing through which the cleaning structure can travel through to be in the operating position. However, such a feature is known in the art, as evidenced by Aneson.
Aneson discloses an art related beverage dispenser (see Figs.12A-13C), wherein a housing includes a moveable cover (Figs.12A & 12B ref 188) that covers an opening in a sidewall of a housing (best seen in Figs.12A-12B) and through which a cleaning structure can travel from an idle position (Fig.12B & 13A) to a cleaning position (Figs.12D & 13C). Providing a cleaning structure in a manner such that it is not visible improves aesthetic design [0091].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the housing and cleaning structure and trough of Sinzig to enable it to not be seen when in an idle position, via the inclusion of a sidewall with an opening and moveable cover, as disclosed by Aneson. Such a modification would improve aesthetic appeal of the apparatus (Aneson [0091]). Furthermore, a skilled artisan is aware that providing the cleaning of Sinzig is such a manner would reduce the bulk directly above a cup into which fluid is dispensed. Accordingly, a further benefit would also be achieved by allowing for taller and wider cups to be placed between a dispensing nozzle and base that holds the cup.
As to claims 2-3, Modified Sinzig further teaches the apparatus of claim 1, wherein the cleaning structure is arranged to receive a cleaning fluid (see Fig.7) discharged from the beverage outlet nozzle [0046].
As to claim 4, Modified Sinzig further teaches the apparatus of claim 1, wherein the cleaning structure has a fluid guidance structure (see walls, troughs, and respective grooves in Fig.4) in order to guide fluid discharged along the exterior of the beverage nozzle outlet once positioned at the nozzle (see Figs.5-7 and [0045]).
As to claim 6, Modified Sinzig further teaches the apparatus of claim 4, wherein the fluid guidance structure comprises a nozzle receptacle for accommodating the beverage outlet nozzle (see Figs.5-7 nozzle accommodated within ref 43, thus the guiding structures of the walls, troughs, and grooves function to define a nozzle receptacle).
As to claim 7, Modified Sinzig further teaches the apparatus of claim 6, comprising a flow shaping structure at the bottom of the nozzle receptacle (Fig.4 ref 69, see also [0043]).
As to claim 8, Modified Sinzig further teaches the apparatus of claim 4, wherein the guidance structure comprises at one cleaning fluid collecting inlet which receives cleaning fluid after passage along the exterior of the beverage outlet nozzle (see Fig.4 ref 72 also see [0043 & 0046]).
As to claim 9, Modified Sinzig further teaches the apparatus of claim 8, wherein the collecting inlet is provided adjacent to the nozzle receptacle (see Figs.4-7).
As to claim 13, Modified Sinzig further teaches the apparatus of claim 1, wherein the cleaning structure is spaced apparat from the nozzle during cleaning (see Figs.5-7).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinzig (CH707837A1) and Aneson (US20180111168A1) as applied to claim 4 above, and further in view of Kaneko (US20150166319A1) and evidentiary reference Carhuff (US20030201337A1). 
As to claims 11-12, Modified Sinzig teaches the apparatus of claim 4, but does not teach a sealing module. However, such a feature is known in the art, as evidenced by Kaneko
Kaneko discloses an art related beverage dispenser cleaning apparatus (abstract) in which a cleaning part and nozzle are brought together and sealed via an O-ring, about the nozzle exterior (see Fig.14 ref 51), in order to allow for filling with a solution without overflowing ([0073 & 0075], indicates the O-ring provides a fluid-tight seal). The use of the O-ring allows for detachable parts to be connected and sealed via an O-ring to reduce the number of parts [0020 & 0077]. O-rings are well-known and understood to be provide fluid-tight seals.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Sinzig to include an O-ring between the cleaning structure and the nozzle surface in order to prevent overflow (Kaneko [0073 & 0075]) while also allowing a for simple way to attach detachable parts (Kaneko [0020 & 0077]). Furthermore, such a modification would prevent any splashing from occurring due to the fluid-tight nature of the O-ring and reduce the chances of a user and/or operator becoming contaminated with cleaning fluid, thereby increasing safety. Furthermore, as the cleaning operation of Sinzig provides filling of the cleaning structure with fluid (see Sinzig Fig.7), there is an increase of pressure due to the presence of fluid. It is known that sealing force increases when the pressure in a chamber increases (see evidentiary reference Carhuff [0033]) due to fluid filling. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinzig (CH707837A1) and Aneson (US20180111168A1) as applied to claim 1 above, and further in view of Apone (US20170079464A1) and NPL2 (see attached NPL).
As to claim 17, Modified Sinzig teaches the apparatus of claim 1, wherein movement of the cleaning structure is due to two arms connected to each other and a single pivot point (see Aneson Figs.12B to 12D). Thus, Modified Sinzig does not disclose a twos arm connecting to a suspension member with separate pivot points. However, movement of an element in a beverage system via the use of multiple arms connected to a suspension member is known in the art as evidenced by Apone.
Apone discloses an art related beverage cleaning system (abstract) wherein movement of a container or wand is performed via a linkage (abstract & [0083], see also Figs.2B to 5). Apone further discloses that four-bar linkages are possible for providing smooth motion [0024]. It is well known that four linkage assemblies include two pivoting arms which connect to a single base (see also evidentiary reference NPL2, with specific reference to the portion labeled “Limiting the input angle”, g defining a suspension arm, and a and b defining first and second connecting arms, with a cleaning structure being placed on DCP with an input angle range of 50% of 180 to perform the movement shown in Aneson).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the arm and pivoting member of Modified Sinzig to use a 4-bar linkage with two pivoting arms connected to a single base member (i.e. suspension arm) in order to provide smooth movement of the cleaning element (Apone [0024]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinzig (CH707837A1), Aneson (US20180111168A1), Kaneko (US20150166319A1) and evidentiary reference Carhuff (US20030201337A1) as applied to claim 12 above, and further in view of evidentiary references NPL1 and Launder (US2535016A).
As to claim 20, Modified Sinzig teaches the apparatus of claim 12, wherein the sealing module is an O-ring and it is well-known that O-rings experience expansion under the pressure (see NPL1, see also evidentiary reference Launder Col.4 lines 15-22.). Thus, it is understood that the O-rings expand under fluid pressure. 

Allowable Subject Matter
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 19 requires the presence of a suspension arm be connected to the housing in a pivotal manner, while also having the first arm be driven by a cam and camshaft, such that the first arm moves to change the position of the cleaning structure between the idle and operation position. The limitations of claim 19 are understood to be substantially as depicted in Figs.6A & 6B. Accordingly the closest prior art is Sinzig (as applied above) in view of Apone (US20170079464A1), Aneson (US20180111168A1), and NPL2. Apone discloses a beverage preparation system (abstract) wherein a wand (Fig.2 ref 116) is mounted on a linkage (Fig.2B ref 120) that allows for pivoting for of the nozzle to a container (Fig.2B ref 118) or vice-versa [0083]. The linkage is a four-bar linkage have two upstanding arms (first and second arms) with a horizontal arm between the two in order to provide the pivoting (suspension arm, see NPL2 portion g). However, Apone is deficient in the teaching of pivot point for the four-bar linkage to a housing and the structural configuration of the cam and camshaft for moving of the first arm. Accordingly, Apone does not teach the specific configuration of the suspension and connecting arms as claimed in claim 19. Fukushima (US20060169717A1) discloses a cam member connected to a single arm which holds a nozzle for cleaning, and also connected is a pivoting guide member (see Fig.8). However, at best Fukushima discloses merely two arms connected to a cleaning structure with a cam connected to one arm. Fukushima does not disclose nor require the need of a suspension base to perform its desired movement. Meanwhile Adbelmoteleb (US20090014464A1) discloses a gearing system connected to a cleaning structure for pivoting the cleaning structure to allow access to the nozzle (Figs.16-20, see also [0074-0076]). Adbelmoteleb is deficient in any arms or cams for its movement but rather utilizes gears and pivot points for the movement of the cleaning structure. Further, as the movement system of Modified Sinzig uses the four-bar linkage of Apone, it is not reasonably expected that one of ordinary skill in the art would further complicate the moving mechanism by utilizing cam and camshaft while making the whole of the four-bar linkage pivotally attached to the housing, as the current structure provides a simple way to achieve smooth motion of the movable cleaning structure. Accordingly, there does not appear to be any prior art on the record that would cure the deficiencies of Modified Sinzig while providing one of ordinary skill in the art with reasonable motivation to perform a modification that would render the invention of claim 19 obvious. Thus, claim 19 and its dependents are considered allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morin (US20110023723A1) teaches a beverage apparatus that cleans the exterior of a nozzle (abstract) and has a fluid collecting inlet and nozzle receptacle (see Fig.6).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin (US20090293733A1) discloses a beverage cleaning apparatus where a movable nozzle is placed into a cleaning container (Figs. 15 & 17-18).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon (US6405900B1) showcases cleaning of a beverage nozzle in which the nozzle is submerged in liquid (Fig.5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strauss (DE102015104146A1) discloses a beverage cleaning device (abstract) with moveable cleaning structures to clean a nozzle (Figs.2A-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeForest (US20190275550A1) disclose a nozzle cleaning device wherein a nozzle is placed into a housing with moveable nozzle cleaning implements (Figs.7-14).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711